Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (EP 2522209 A1) in view of Dahlmans (DE 2507200 A1).

Regarding Claim 1 Nielsen discloses an assembly for a mower of a mowing or chopping machine, comprising: 
a tool carrier (2) which is formed with a carrier disk and which is configured to be mounted rotatably about an axis of rotation to a mower of a mowing or chopping machine; and 

wherein the cutting tools are each mounted to the tool carrier by a mounting bolt (9), which is mounted to the cutting tools in a non-detachable manner, 
wherein in an unmounted position of the cutting tool, the mounting bolt is arranged displaceably relative thereto in an assigned opening of the cutting tool (bolt 9 has constriction 14, the smaller diameter of which would allow the blade to tilt relative to the bolt prior to mounting).
Nielsen is silent as to whether the mounting bolt is mounted to the cutting tool in a non-detachable manner.
In a similar mower carrying blades removable from the cutting head, Dahlmans discloses a blade (12) and mounting bolt (pin 14), and wherein the mounting bolt is mounted to the cutting tool in a non-detachable manner (12 is riveted to 14, see paragraph 7). 
It would be obvious to one of ordinary skill in the art to modify Nielsen so that the pin is riveted to the blade, as disclosed by Dahlmans, as a way of ensuring the mounting is changed with the blade.

Regarding Claim 2, Nielsen, in view of Dahlmans, discloses the assembly according to claim 1, wherein in the unmounted position of the cutting tool, the mounting bolt is arranged in the assigned opening of the cutting tool so as to be capable of being tilted relative to the cutting tool surface (see Fig. 3-4, the constriction 14 on bolt 9 allows the blade to move and therefore tilt).

Regarding Claim 3, Nielsen, in view of Dahlmans, discloses the assembly according to claim 1, wherein opposite top ends of the mounting bolt, between which a constriction (14) is arranged, each 

Regarding Claim 4, Nielsen, in view of Dahlmans, discloses the assembly according to claim 1, wherein the mounting bolt has a multi-part design.

Regarding Claim 5, Nielsen, in view of Dahlmans, discloses the assembly according to claim 4.
Dahlman does not disclose wherein at the mounting bolt, sleeve components are connected to one another in a non-detachable manner by means of a core pin.
The Examiner takes Official Notice that it is old and well known to construct a rivet from two non-detachable sleeves mounted upon a pin.
It would be obvious to one of ordinary skill in the art to construct the rivet disclosed by Dahlmans from two non-detachable sleeves mounted upon a pin as a well-known design for a rivet connection. 

Regarding Claim 6, Nielsen, in view of Dahlmans, discloses the assembly according to claim 1, wherein the mounting bolt is mounted to the cutting tool in a non-detachable manner by means of a connection selected from the following group: rivet connection, weld connection, adhesive connection, thermoforming connection, cold-forming connection and solder connection, as established above in claim 1.

Regarding Claim 7, Nielsen, in view of Dahlmans, discloses the assembly according to claim 1, wherein 
in the assigned carrier sections, an elongated hole is formed (11), which runs radially to the axis of rotation and into which a mounting bolt, which is used to mount the cutting tool to the tool carrier, can be inserted in a region proximal to the axis of rotation, and 
the elongated hole has, at least in a region distal to the axis of rotation, engagement sections (15), which are formed along an elongated hole edge and which engage with the constriction on the mounting bolt when the mounting bolt, which is accommodated in the holding section of the cutting tool, is displaced from the proximal region of the elongated hole into the region of the elongated hole with the engagement sections during the mounting of the cutting tools.

Regarding Claim 8, Nielsen, in view of Dahlmans, discloses, the assembly according to claim 7, wherein projections (18) located opposite one another and extending in the longitudinal direction of the elongated hole are formed in the assigned carrier sections, which projections delimit or essentially completely prevent a rotation of the cutting tool about the mounting bolt at least when the mounting bolt accommodated in the holding section of the cutting tool is arranged in a radially inner elongated hole half.

Regarding Claim 9, Nielsen, in view of Dahlmans, discloses the assembly according to claim 8, wherein the elongated hole is formed on a tool carrier underside (see Fig. 3-4).

Regarding Claim 10, Nielsen, in view of Dahlmans, discloses the assembly according to claim 9, wherein, on a tool carrier top side, a further elongated hole (17) is formed, which overlaps with the elongated hole at least in sections and leadingly accommodates a bolt end of the mounting bolt.
Regarding Claim 11, Nielsen, in view of Dahlmans, discloses the assembly according to claim 1, wherein the cutting tools are mounted to the tool carrier in a self-aligning manner (paragraph 18) in the mowing or cutting operation.

Regarding Claim 12, Nielsen, in view of Dahlmans, discloses the assembly according to claim 1, wherein the cutting tools are mounted to the tool carrier in a self-securing manner (paragraph 17) in the use position in the mowing or cutting operation.

Regarding Claim 13, Nielsen, in view of Dahlmans, discloses a replacement cutting tool for an assembly according to claim 1, wherein a mounting bolt is mounted to the cutting tool in a non-detachable manner, as established above in claim 1.

Regarding Claim 14, Nielsen, in view of Dahlmans, discloses a mower for a mowing or chopping machine. 
Nielsen does not disclose a drive mechanism, which provides a rotating drive movement, and an assembly according to claim 1, which couples to the drive mechanism.
The Examiner takes Official Notices that it is old and well known to attach a tool carrier to an assembly which couples to a drive mechanism.
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Nielsen with a drive mechanism as a way of powering the mower.




Response to Arguments
Applicant's arguments filed 7/9/21 have been fully considered but they are not persuasive. 
Regarding the argument that Nielsen (EP 2522209 A1) fails to disclose a mounting bolt displaceable relative to a cutting blade, the 35 U.S.C. 103 rejection of claim 1 above has been updated to address this limitation. Nielsen discloses that bolt 9 has a constriction 14 between its ends. One of ordinary skill in the art can see that any constriction on the bolt would allow 9 to tilt within bore 13 relative to blade 6, prior to mounting the blade to the bolt in a non-detachable manner.
Regarding the argument that Dahlmans (DE 2507200 A1) fails to disclose a mounting bolt displaceable relative to a cutting tool, claim 1 does not set forth that the mounting bolt must be displaceable relative to the blade when the blade is attached to the carrier, only in an unmounted position. The claim is broad enough to include bolts displaceable to the blade in unmounted positions, and fixed relative to the blade for mounting to the tool carrier.  
	It is noted that with respect to claims 5 and 14 the examiner took Official Notice in the last office action that it is old and well known in the art to construct a rivet from two sleeves mounted upon a pin, and that it is old and well known to attach a tool carrier to an assembly which couples to a drive mechanism. Applicant has failed to challenge the official notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.  Since applicant has not adequately traversed the examiners assertion of official notice, the facts are now considered to be admitted prior art (MPEP 2144.03).  Applicant’s traversal is considered inadequate because there was no reference to the examiner’s assertion of official notice.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/M.I.R./Examiner, Art Unit 3671